Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Supplemental 37 CFR 1.312 amendment filed 4-30-2021 is considered and entered. Please note, while claim 2 has the status identifier as “previously presented” it is the same as the Examiner’s Amendment included below. Changes on 4-30-2021 are directed to other claims. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pape on 4-7-2021. The proposed amendment is accepted and included herein.
The application has been amended as follows: 
Claim 2: 
A method, comprising:
	detecting a user action that includes a physical movement of the user occurring during a particular portion of a media content item that is being shown on a display screen of an electronic device, wherein the physical movement does not include directly selecting any portion of digital content of the media content item; and
	in response to determining that the particular portion of the digital content is associated with the physical movement: 
		analyzing the particular portion to identify one or more images that are included in the particular portion that is displayed on the display screen when the user action is detected;
		accessing a digital record including user information regarding a user of the electronic device;
		based on an analysis of the one or more images and an analysis of the user information, determining one or more topics associated with the particular portion of the media content item;

		accessing the additional digital content item; and
		 simultaneously displaying the additional digital content item along with the media content item on the display screen of the electronic device.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 2, Keohane et al. (U.S. App. 2008/0025529) teaches a method (see Para. 5), comprising: detecting a user action associated with a digital content item that is being shown on a display screen of an electronic device, wherein the user action does not include directly selecting any portion of digital content of the digital content item (Figs. 4-6, scrolling window of display elements adjusts volume of the audio associated with displayed elements); 
determining a particular portion of the digital content associated with the detected user action (see Figs. 4-7 playing the digital content associated with the displayed songs); and
the user action that does not include directly selecting any portion of the digital content, (see Figs. 4-6, auto stop and auto trigger songs based on window scrolling without directly selecting the songs).
As discussed above, Keo does teach the concept of changing output based on indirect listening for user behavior input near a presented digital object and 
Macadaan et al. (U.S. App. 2008/0209343 teaches accessing a digital record including user information regarding a user of the electronic device (see at least Para. 54, 60, and 62 customizing based on user interests and demographics); 
based on an analysis of the particular portion of the digital content and an analysis of the user information, determining one or more topics associated with the particular portion of digital content item (see Figs. 2A-3B workflow to alter what is displayed along in content feed based on history and selected image including the band Pearl Jam); based on the determined one or more topics, identifying an additional digital content item corresponding to at least one of the one or more topics; accessing the additional digital content item (see Figs. 3A and 3B Item 308 and Para. 54 and 62 curating content based on known user histories and selections); and responsive to the user action simultaneously displaying the additional digital content along with the digital content item on the display screen of the electronic device (see Figs. 2B-3B and Para. 64 showing new feed data as well as refreshing the images yields new related content).
	The references neither singularly nor in combination teach all the limitations of the most recent Examiner’s Amendment in a user motion tracking device including the physical movement and requiring user action occurring during a particular portion of a media content item that is being shown on a display screen of an electronic device, wherein the user action does not include directly selecting any portion of digital content of the digital media content item; and in response to determining that the particular portion of the digital content is associated with the detected user action analyzing the particular portion to identify one or more images that are included in the particular portion that is displayed on the display screen when the user action is detected; accessing a digital record including user information regarding a user of the electronic device. Claims 12 and 17 are allowed for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694